Citation Nr: 1732511	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include major depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1984 and from May 1999 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in November 2012, when it was remanded for further development, to include obtaining a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A rating decision in January 2002 denied service connection for an acquired psychiatric disability; although the Veteran filed a timely Notice of Disagreement, his subsequent VA Form 9 Substantive Appeal was not filed in a timely manner and the appeal was not perfected.

2. Evidence received since the January 2002 rating decision denying service connection for an acquired psychiatric disability was not previously considered and pertains to the basis for the earlier denial.

3. The evidence shows that the Veteran's acquired psychiatric disability is the result of his service-connected back disability.



CONCLUSIONS OF LAW

1. The January 2002 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

2. Evidence received since the January 2002 rating decision denying service connection for an acquired psychiatric disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

3. The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2007.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration and VA treatment facilities.  Records from the hospital at Fort Polk Louisiana have been requested on multiple occasions with no response and the Board has determined that further efforts would be futile.

The Veteran has undergone a VA examination related to the disabilities on appeal.  See VA examinations dated in December 2012.  There is no argument or indication that the examination was inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

At the time of the January 2002 rating decision denying service connection for an acquired psychiatric disability, the evidence of record included the Veteran's service treatment records and VA treatment records dated from 2001 and 2002.  The Veteran had reported receiving treatment while in service through VA, but those treatment records had not been obtained.  The Veteran had a diagnosis of adjustment disorder and he attributed it to his medical separation from service.  The rating decision found that there was no evidence of a link between treatment for feelings of depression in service and any demonstrated disability, such as adjustment disorder, after service separation.  (See Rating Decision, received 01/24/2002, p. 2.)

Evidence received since the January 2002 rating decision includes VA treatment notes dated in October 2003 and February 2004, which attribute the Veteran's adjustment disorder to his back pain.  This evidence was not previously considered in adjudicating the claim and it pertains to the elements of service connection.  As such, it constitutes new and material evidence, and the claim is reopened.  38 C.F.R. § 3.156.

The Board notes that the adjudication of this claim to date, including the rating decision issued by the RO and the November 2012 remand did not include any discussion of the need for new and material evidence.  Indeed, the November 2012 Board remand referred to the Veteran's filing of a timely Notice of Disagreement.  The Veteran did file a timely Notice of Disagreement but did not perfect his appeal by filing his VA Form 9 Substantive Appeal within 60 days of the mailing of the July 2003 Statement of the Case.  Rather, the VA Form 9 was filed in March 2004, some 6 months after the timely file-by date.  However, based on the disposition of the case below, the Veteran has not been prejudiced by this omission.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

In June 2001, the Veteran was treated at VA for symptoms of depression, reporting that he was disappointed at his medical discharge from service when he had been hoping for a military career.  (See Medical Treatment Records, received 08/09/2001, p. 1.)  He reported feelings of irritability and frustration and admitted he was yelling and was not coping well with his situation.  He had problems sleeping and difficulty working, which was leading to financial concerns.  A history taken at that time indicated that the Veteran had been treated "in service" for adjustment disorder with an antidepressant.  (p. 2.)  The provider diagnosed Adjustment Disorder and stated that the Veteran would likely continue to be frustrated until he was able to accept the change in circumstances and no amount of medication would really help with that.  (p. 1.)

In August 2002, the Veteran was seen at VA for reports of feelings of sadness, anhedonia, difficulty controlling his anger, and anxiety.  (See Medical Treatment Records, received 10/17/2002, p. 1.)  His primary concern was his back pain and that was addressed in the remainder of the visit.

In May 2003, the Veteran underwent a mental health evaluation in conjunction with his Social Security disability claim.  (See Medical Treatment Records, received 05/01/2003, p. 2.)  The Veteran expressed a sense of low self-esteem and a mindset of being disabled.  He was alert and oriented, with impaired memory and concentration but fair judgment and insight.  (p. 3.)  The provider diagnosed adjustment disorder with depressed mood.

In October 2003 the Veteran was treated at VA for psychiatric symptoms.  (See Medical Treatment Records, received 02/01/2017, p. 83.)  The provider noted that the Veteran was experiencing such symptoms as irritability and discontent based on his incapacity.  The provider diagnosed adjustment reaction with mixed emotions, secondary to back pain and consequent incapacitation.
 
In the questionnaire completed by the Veteran in December 2004 related to his Social Security disability claim, he reported needing help remembering to take his medications that he was no longer engaged in many of the activities of daily living because he had no interest in them, particularly housework and managing the bills.  (See Third Party Correspondence, received 06/23/2006, p. 16, 18, 20.)  He no longer had much of a social life because of his pain (p. 24) and as a result he was sad and cried a lot.  (p. 26.)

A February 2005 psychiatric evaluation for Social Security noted that the Veteran had sought mental health treatment in service after his injury that led to his medical discharge.  (See Correspondence, received 06/02/2017, p. 17.)  He was currently being treated by VA with therapy every several months and prescription medications on a daily basis.  His primary symptoms were depressed mood and insomnia.  He also expressed a loss of interest in almost all activities as well as frequent irritability.  The examiner also noted impaired judgment, emotion fragility, and low tolerance for any sort of stress.  (p. 18.)  The examiner diagnosed recurrent major severe depression.  (p. 19.)  

A May 2005 psychiatric review completed for Social Security stated that the Veteran demonstrated symptoms of anhedonia or pervasive loss of interest in previously enjoyable activities.  (See Medical Treatment Records, received 02/10/2017, p. 167.)  He also had psychomotor retardation, loss of energy, and feelings of guilt and worthlessness.  These symptoms resulted in a moderate decrease in the ability to engage in the activities of daily living, a moderate decreased in social functioning, and a moderate difficulty maintaining his concentration and pace.  (p. 174.)   

At a January 2006 mental health evaluation completed as part of his Social Security disability claim, the Veteran stated that he experienced feelings of depression, anxiety, crying episodes, irritability, intolerance, isolation, and insomnia (See Third Party Correspondence, received 06/23/2006, pp. 38-47.)  He reported that these symptoms had begun in 2000 as a result of his back disability.  He saw a therapist at VA every 3 months and had not experienced any suicidal or homicidal ideation.  He reported having reduced tolerance of frustration and a decrease in his ability to solve problems.  (p. 43.)  On examination his thought process and judgment appeared good, with no evidence of delusions or hallucinations, but his memory and concentration were diminished.  The examiner stated that he did not handle problems that arise at home and was not involved in decision making and his emotional disorder interfered with his functioning.  

At a June 2009 VA examination, the examiner noted the 2001 diagnosis of adjustment disorder with depressed mood, based on his report at the time of being unable to engage in many of his favorite activities such as soft ball.  (See VA Exam, received 06 /23/2009, p. 2.)  The examiner also noted that he had reviewed records of treatment which showed that the Veteran was seen in July 2000 at a mental health facility in Louisiana, with follow-up treatment through September 2000.  After examination, the provider noted a diagnosis of Anxiety Disorder resulting in reduced reliability and productivity, specifically an inability to focus long enough to complete a task.  (pp. 9-10.)  

At a December 2012 VA examination the examiner noted a diagnosis of Depressive Disorder.  (See VA Exam, received 12/17/2012, p. 3.)  The examiner indicated that this was consistent with a psychiatric disability, which was mild and resulted in decreased work efficiency.  (p. 5.)  The examiner noted that the Veteran was first seen for mental health treatment on active duty in 1999 based on his anxiety over his pending medical discharge from service.  (p. 7.)  The examiner described the Veteran's symptoms as depressed mood with crying bouts, irritability, and frustration over his physical limitations.  (p. 9.)  The examiner offered the opinion that the Veteran's mental health disability was not incurred in or otherwise the result of his military service because there was no evidence of complaints, diagnosis, or treatment for psychiatric issues in service and his April 2000 examination found him psychiatrically normal, although he did seek mental health treatment within a year of separation.  (p. 11.)  The examiner further stated that there was no evidence of psychosis at any point, and certainly not within a year of service separation.  (p. 15.)  With respect to the issue of secondary service connection due to a service-connected disability, the examiner offered the opinion that there was no causal link, inasmuch as the Veteran's diagnosis of adjustment disorder was 11 years after the ankle disability was sustained and 6 years after the injury that led to his service-connected back disability.  (p. 20.)

A buddy statement submitted in February 2015 noted that the Veteran was greatly changed since his military service.  (See Buddy/Lay Statement, received 02/06/2015, p. 1.)  He was now much less social and would isolate himself from others and had been known to cry in front of his friend.

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran's acquired psychiatric disability, variously diagnosed as adjustment disorder and depression, is the result of his service-connected back disability.  The Board notes the conclusion of the October 2003 and February 2004 VA treating provider that the Veteran's adjustment disorder was related to his back pain.  The Veteran has a 40 percent disability rating for lumbar spine disability.  The relationship between the Veteran's back pain and his psychiatric disorder is reflected in many treatment records and records pertaining to his Social Security claim, with notations about his loss of interest in pleasurable activities, his lack of social life, and his tearfulness.

The Board acknowledges the opinion of the VA examiner in December 2012 that the Veteran's adjustment disorder is not related to his service-connected disabilities because of the lapse of time (11 years and 6 years, respectively) between the injuries to his ankle and his back.  However, this opinion does not account for the repeated discussions of the fact that the Veteran's disabilities continued to worsen and caused him to be medically separated from service, resulting in the loss of a chosen career.  In addition, the Veteran is no longer physically capable of participating in his favorite pastime, softball, and is reported to have lost all interest in the activities of daily living.  This has been attributed repeatedly to his back pain.  For these reasons, the Board finds the opinion of the VA examiner less persuasive than the remainder of the evidence.  The claim is granted.  38 C.F.R. § 3.310.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric disability is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


